Title: Gibson & Jefferson to Thomas Jefferson, [before 12 April 1812]
From: Gibson & Jefferson
To: Jefferson, Thomas


          
            
                  Sir 
                   
                     before 12 Apr. 1812
            
		  
		  
		  
		  We did not write to you by last mail, in consequence of our not having been able to get a purchaser for your Tobacco 
		  
		  
		  
		  We have since then disposed of it viz the four worst Hhds to O Philpotts on 60 d/. at 2$ and the two best to J: G: Gamble at 6½$, as we could not obtain what we consider’d the value of the remaining Hhd No 2031, we have requested Mr G, to 
                  who is purchasing for Mr Leiper to send it on to him and to request him to allow what he considers its value—we have also sold 58 bls S fine & 1 fine flour at 8
			 & 8½$—the two last loads of 80 bls: being all low qualities are still on hand,
		  —We
			 have made the several remittances mention’d in your letters of the 15th & 29th—With great respect we are
            Your obt Servts
                  Gibson & Jefferson
          
          
            
		  
		  We had nearly omitted to mention a sale of 34 bls: cross midgs and 3 straight at 7 & 6$ to Mr W: Hancock on 60 d/s—In great haste
          
        